BROCK, Chief Judge.
The only assignment of error presented by the defendant in the record on appeal is his argument that the trial court erred when it overruled defendant’s objection to the solicitor’s use of defendant’s testimony in phrasing a question to a witness for the defense. The solicitor stated: “All right, so if he (defendant) said that you all sat in the car and drank wine and beer and got high, that’s not true is it?” “Counsel shall not knowingly misinterpret the contents of a paper, the testimony of a witness, the language or argument of opposite counsel or the language of a decision or other authority. ...” Superior and District Court Rule 12. There is no suggestion that the district attorney misquoted or misinterpreted the defendant’s testimony in this case. We find no prejudicial error in the ruling of the trial court.
Defendant presents the record for review for possible errors. We have carefully reviewed the record. In our opinion defendant had a fair trial free from prejudicial error.
No error.
Judges Morris and Martin concur.